PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wohlschlegel, Jennifer
Application No. 16/122,498
Filed: 5 Sep 2018
For: DISH HEATING SYSTEM AND METHOD OF USE

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed December 14, 2021, requesting revival of the above-identified application and the request under 37 CFR 1.48(f), filed December 14, 2021, to change the inventor’s name. The Office acknowledges receipt of the required $55 one month extension of time submitted to make this filing timely, relative to the September 14, 2021 decision on petition.

The petition under 37 CFR 1.137(a) is GRANTED.

The petition under 37 CFR 1.47(f) is GRANTED.

This application became abandoned for failure to timely respond to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed September 24, 2018, which set an extendable two month period for applicant to submit a $40 surcharge for the late filing of an inventor’s oath or declaration. No reply was timely received in the Office. Therefore, the application became abandoned on Tuesday, November 27, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

On August 16, 2021, applicant filed a proper reply to the September 24, 2018 Notice in the form of a $40 surcharge. On March 23, 2021, applicant filed the required $525 petition fee. The petitions of August 16, 2021 and December 14, 2021 include an adequate explanation of the delay in filing the reply and initial petition under 37 CFR 1.137(a). The renewed petition under 37 CFR 1.137(a) was timely filed. The entire delay appears to have been unintentional.

All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Applicant requests the Office correct the inventor’s name. 37 CFR 1.48(f)  specifically provides that any request to correct the name of the inventor in a nonprovisional application must include: (1) an application data sheet in accordance with 37 CFR 1.76  that identifies each inventor by his or her legal name in the desired order (identifying the information that is being changed as required by 37 CFR 1.76(c)(2) ); and (2) the processing fee set forth in 37 CFR 1.17(i). An ADS with appropriate markings was filed on August 16, 2021. The processing fee of $35 was paid on December 14, 2021. The request under 37 CFR 1.48(f) is granted. Please find a corrected filing receipt reflecting the change in the inventor’s name.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.

This application is being referred to the Office of Patent Application Processing for further pre-examination processing. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  corrected filing receipt